UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWESLEY DONTE FOXX, a/k/a Pappa,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:05-cr-00249-JRS-3)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Richmond, Virginia, for Appellant. Angela Mastandrea-
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            LaWesley Donte Foxx was sentenced to thirty-six months

in prison following the revocation of his supervised release.

Foxx’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that he has reviewed the record and

believes there are no meritorious grounds for appeal.                        Counsel

nonetheless asserts that Foxx’s sentence is plainly unreasonable

because it is greater than necessary in light of the 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2012) factors the district court

was required to consider.             The Government has declined to file a

responsive      brief    and    Foxx     has    failed     to   file     a   pro     se

supplemental brief despite receiving notice of his right to do

so.    Finding no error, we affirm the district court’s judgment.

            This      court    will    affirm    a     sentence    imposed     after

revocation of supervised release if it is within the prescribed

statutory range and is not plainly unreasonable.                   United States

v.    Crudup,   461    F.3d    433,    438-40   (4th     Cir.   2006).       While    a

district     court      must     consider       the    Chapter     Seven      policy

statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B, and

the statutory requirements and factors applicable to revocation

sentences under 18 U.S.C.A. §§ 3553(a), 3583(e) (West 2000 &

Supp. 2012), the district court ultimately has broad discretion

to revoke supervised release and impose a term of imprisonment

up to the statutory maximum.            Crudup, 461 F.3d at 439.

                                          2
           A         supervised             release       revocation          sentence       is

procedurally     reasonable            if    the    district      court      considered      the

Chapter 7 advisory policy statements and the § 3553(a) factors

it is permitted to consider in a supervised release revocation

case.    See 18 U.S.C.A. § 3583(e); Crudup, 461 F.3d at 439-40.

And although the district court need not explain the reasons for

imposing a revocation sentence in as much detail as when it

imposes an original sentence, it “still must provide a statement

of    reasons    for    the       sentence          imposed.”           United     States     v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation

marks    omitted).            A    revocation            sentence       is    substantively

reasonable      if    the    district         court      stated    a    proper      basis   for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                   Crudup, 461 F.3d at 440.                Only if a

sentence   is    found       procedurally           or    substantively           unreasonable

will this court “then decide whether the sentence is plainly

unreasonable[.]”            Id. at 439 (emphasis omitted).                         With these

principles      in    mind,       we    have       reviewed       the    record      and    have

considered counsel’s arguments and discern no sentencing error.

We therefore conclude that Foxx’s thirty-six-month sentence is

not plainly unreasonable.

           We have examined the entire record in accordance with

our   obligations       under      Anders          and   have     found      no    meritorious

issues for appeal.           Accordingly, we affirm the district court’s

                                                3
judgment.        This   court     requires     that      counsel    inform    Foxx,    in

writing,    of    the   right     to    petition    the     Supreme   Court     of    the

United   States     for   further       review.       If    Foxx    requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel's motion must

state that a copy thereof was served on Foxx.                       We dispense with

oral   argument      because      the    facts     and     legal    contentions       are

adequately       presented   in    the    materials        before   this     court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           4